Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 1 of 31 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  UNITED STATES OF AMERICA,

        Plaintiff,
  v.                                              Case No.

  REAL PROPERTY LOCATED AT
  101 MARSHALL AVENUE,
  LAKE PLACID, FL 33852,

        Defendant.

             VERIFIED COMPLAINT FOR FORFEITURE IN REM

        In accordance with Rule G(2) of the Supplemental Rules for Admiralty

  or Maritime Claims and Asset Forfeiture Actions, Plaintiff United States of

  America brings this complaint and alleges upon information and belief as

  follows:

                          NATURE OF THE ACTION

        1.     This is a civil action in rem, to forfeit to the United States of

  America, the real property, attachments thereto, and appurtenances thereon,

  located at 101 Marshall Avenue, Lake Placid, Florida 33852 (the Defendant

  Property).
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 2 of 31 PageID 2




                          VENUE AND JURISDICTION

         2.     Venue properly lies in the Middle District of Florida pursuant to

  28 U.S.C. § 1395, because the acts giving rise to the forfeiture accrued in the

  district.

         3.     The Court has subject matter jurisdiction over this action

  pursuant to 28 U.S.C. § 1345, which provides the Court with jurisdiction over

  all civil actions commenced by the United States, and pursuant to 28 U.S.C. §

  1355, which provides the Court with jurisdiction over actions to recover or

  enforce forfeitures.

         4.     This Court has in rem jurisdiction over the Defendant Property

  because pertinent acts giving rise to the forfeiture occurred in the Middle

  District of Florida. 28 U.S.C. § 1355(b)(1)(A).

         5.     Pursuant to Rule G(3)(a) of the Supplemental Rules for

  Admiralty or Maritime Claims and Asset Forfeiture Actions, and 18 U.S.C. §

  985(c)(2), a notice of this forfeiture, as well as a copy of the complaint, shall be

  posted on the real property and served on the owner of the real property.

  Thereafter, neither the issuance of a warrant in rem nor any other action will

  be necessary for the Court to establish in rem jurisdiction over the Defendant

  Property. 18 U.S.C. § 985(c)(3).




                                           2
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 3 of 31 PageID 3




                    STATUTORY BASIS FOR FORFEITURE

         6.     The Defendant Property represents proceeds of violations of 18

  U.S.C. § 1343 (wire fraud), or a conspiracy to commit wire fraud (18 U.S.C.

  § 1349) and is, therefore, subject to civil forfeiture by the United States,

  pursuant to 18 U.S.C. § 981(a)(1)(C). Section 981(a)(1)(C) provides for the

  civil forfeiture of any property, real or personal, which constitutes or is derived

  from proceeds from any offense constituting “specified unlawful activity” as

  defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offenses. 18

  U.S.C. § 981(a)(1)(C). Section 1956(c)(7)(A) incorporates the racketeering

  activities listed in 18 U.S.C. § 1961, which includes a wire fraud offense in

  violation of 18 U.S.C. § 1343. See 18 U.S.C. § 1956(c)(7)(A), and 18 U.S.C.

  § 1961(1).

         7.     Additionally, because the financial transactions conducted to

  purchase and build the Defendant Property were designed to conceal and

  disguise the nature, location, source, control, and ownership of the criminal

  proceeds use to purchase and build a single family residence on the property,

  in violation of 18 U.S.C. § 1956(a)(1)(B)(i), it is also subject to forfeiture

  pursuant to 18 U.S.C. § 981(a)(1)(A), because the government may forfeit any

  property that was involved in any transaction or attempted transaction in

  violation of section 1956.




                                            3
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 4 of 31 PageID 4




        8.     Specific facts supporting the forfeiture of the Defendant Property

  have been provided by John Sermons, Special Agent of the Federal Bureau of

  Investigation (FBI), who states as follows:

                                      FACTS

        9.     John Sermons has been employed as a Special Agent with the

  FBI since January 3, 2010. He is presently assigned to the Tampa Division,

  Lakeland Resident Agency where his duties include investigating organized

  crime, violent crimes, frauds and swindles, and other major federal violations.

  SA Sermons is authorized to investigate violations of the laws of the United

  States, and to execute arrest, search, and seizure warrants issued under the

  authority of the United States.

        I.     SYNOPSIS OF CONSPIRACY

        10.    Jared Murray is an inmate (No. R33245) housed at the Florida

  Department of Corrections (“FDOC”) South Bay Correctional Facility in

  South Bay, Florida. While incarcerated, Murray has devised and executed—

  and continues to execute—a scheme to defraud Lowe’s Home Improvement

  out of well over a million dollars’ worth of inventory.

        11.    Murray directed the scheme from prison using multiple cell

  phones that were smuggled into the South Bay Correctional Facility. At least

  one phone, so far, has been recovered and examined pursuant to court-




                                          4
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 5 of 31 PageID 5




  approved search warrant. Content tied to the phone revealed, among other

  details, that Murray defrauded Lowe’s out of building supplies by stealing the

  identities of contractors who had open lines of credit at the store. The scheme

  generally worked as follows:

         12.    Someone impersonating a contractor, or the contractor’s

  representative, would contact Lowe’s to place a large order for building

  supplies—often thousands of dollars’ worth of supplies. The supplies (e.g.,

  shingles) were paid for using the contractor’s open line of credit. The

  purchases appear to have been made without the contractors’ authorization or

  knowledge.

         13.    Murray would sell, or would cause the sale of, the supplies online

  at a substantial discount to third-party buyers using apps such as OfferUp.com

  (“OfferUp”). 1 Delivery would be coordinated with third-party buyers,

  sometimes using the delivery service offered by Lowe’s or through “mules”

  associated with Murray. Once delivered, Murray had conspirators, including a

  romantic interest named Candance Skinner, collect payment from the third-

  party buyers. They would, in turn, make sure that the fraud proceeds were

  deposited and/or transferred as Murray directed, including, at times, keeping




  1
   OfferUp.com is an online consumer-to-consumer marketplace and considered a competitor
  to Craigslist.


                                            5
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 6 of 31 PageID 6




  some of the ill-gotten gains for themselves. Murray sent orders using the

  smuggled cell phones.

        14.    Often, Murray directed the fraud proceeds to be deposited into a

  Wells Fargo bank account ending in 4015, held in the name of conspirator,

  Evelyn Battle, and an individual named J.M. (Wells Fargo Account 4015).

  According to Murray’s visitation log at the South Bay Correctional Facility,

  Battle is his “aunt.” She is integral in the scheme. Battle manages the fraud

  proceeds, including paying contractors who are building a residential home on

  the Defendant Property. That home, which is nearing completion, is already

  listed for sale on MLS for $185,000. See https://www.realtor.com/

  realestateandhomes-detail/101-Marshall-Ave_Lake-

  Placid_FL_33852_M66546-03572 (last accessed May 7, 2020). Murray has not

  only paid the builders using fraud proceeds from the scheme, he appears to

  have used stolen building materials from Lowe’s to help complete

  construction.

        15.    By using the proceeds obtained from the fraudulent Lowe’s

  scheme to pay contractors and to construct the residence on the Defendant

  Property, and by funneling these proceeds through an account held in the

  names of others, the defendant has been able to conceal the nature, source,

  ownership and control of the proceeds obtained from the fraudulent scheme.




                                         6
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 7 of 31 PageID 7




        16.    The facts of the scheme and the investigation are set forth in

  greater detail below.

        II.    BACKGROUND ON THE INVESTIGATION

        17.    In November 2019, law-enforcement officers from the Lake

  Wales Police Department (“LWPD”) responded to a Lowe’s store on

  Highway 27 in Lake Wales, Florida, in reference to a possible fraud. As the

  officers learned, on or about November 15, 2019, an individual purporting to

  be “Wayne Jones” had fraudulently charged approximately $4,009.70 to a

  contractor account belonging to Duane McQuillen Construction. According

  to Lowe’s, “Jones” purchased a load of roofing shingles and scheduled their

  delivery to an address in Winter Haven, Florida (“Winter Haven Address”). A

  Lowe’s delivery service took the load to the identified addressed where a

  woman, later identified as H.R., redirected the delivery to 2192 Lake Drive

  NW, also in Winter Haven, Florida.

        18.    On or about November 20, 2019, “Jones” fraudulently purchased

  more roofing shingles from Lowe’s, this time using an account belonging to

  the contractor Bobby T Inc. “Jones” requested delivery of the fraudulent

  purchase, which totaled approximately $5,024.13, to the same address, the

  Winter Haven Address. There, H.R. accepted delivery and signed the name

  “Wayne Jones” for receipt. On or about November 21, 2019, members of the




                                         7
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 8 of 31 PageID 8




  Polk County Sheriff’s Office notified an LWPD detective that they had

  recovered both deliveries of the fraudulently purchased shingles.

        19.    The LWPD detective contacted H.R. at the Winter Haven

  Address. H.R. advised that she had purchased the subject shingles on

  OfferUp. The seller identified himself as “Robert,” but used an OfferUp

  account named “Mike Myers” with an associated telephone number of “(786)

  XXX-1284.” As set forth in greater detail later, investigators have connected

  the phone number “(786) XXX-1284” to Murray as well as to other fraudulent

  orders placed with Lowe’s during the scheme.

        20.    According to H.R., she purchased the shingles for approximately

  50% of their typical price. H.R. further advised that, after delivery, a woman

  named “Lisa” arrived at the Winter Haven Address to collect cash for the

  shingles. In a subsequent transaction with H.R. under the supervision of law-

  enforcement, “Lisa” would later be positively identified as conspirator

  Candance Skinner, who is one of Murray’s love interests.

        III.   INFORMATION RECEIVED FROM OFFERUP

        21.    After making contact with H.R., LWPD officers applied for and

  received a search warrant for records from OfferUp associated with any

  account tied to the telephone number “(786) XXX-1284.” In response,

  OfferUp produced information associated with approximately six accounts,




                                         8
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 9 of 31 PageID 9




  which had been created using the same device or contained references to the

  telephone number “(786) XXX-1284” in messages.

        22.    OfferUp’s response contained records for User ID 65802183,

  which had the user name “Mike Myers” and the listed email

  “myersroofing95@gmail.com.” OfferUp also provided a screenshot of an

  advertisement tied to the OfferUp account “Mike Myers.” The screenshot

  showed what appeared to be pallets of Timberline shingles as well as a

  screenshot of a cellular telephone that contained text communication. The

  screenshot of the text featured the number “(727) XXX-8779” and an image

  of, what appeared to be, a moving truck loaded with roofing shingles.

  Investigators have tied this number to individuals who were caught delivering

  roofing shingles late in the evening to the Defendant Property.

        23.    From in or about late October 2019, until on or about November

  15, 2019, User ID 65802183 (“Mike Myers”) sent multiple messages to

  prospective buyers requesting that they call him at “(786) XXX-1284”— the

  same phone number in contact with H.R.

        24.    OfferUp Account 64338862 also appeared to be tied to the

  subject phone number “(786) XXX-1284.” For example, the user of Account

  64338862 sent a prospective buyer a message that read, in part, “Is this the #

  that called u Nelson . . . 786-XXX-1284.”




                                         9
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 10 of 31 PageID 10




         25.    In another communication, the user of Account 64338862 was

   contacted by an individual named M.H. with the associated telephone number

   “(470) XXX-3913.” On or about October 2, 2019, M.H. appeared to inquire if

   Timberline Roofing Shingles were “still available.” As detailed later, phone

   and bank records secured during the investigation (which is ongoing)

   corroborate that M.H. would eventually purchase stolen supplies from

   Murray.

         IV.    “LISA,” IDENTIFIED AS CANDANCE SKINNER

         26.    On or about November 24, 2019, H.R. notified LWPD that

   “Robert” was trying to sell her more shingles. According to H.R., “Robert”

   advised that, this time, H.R. would have to pick the shingles up at a Lowe’s

   store at 2301 US Highway 92 W in Auburndale, Florida. Under the direction

   and supervision of law-enforcement officers, H.R. agreed to the purchase.

         27.    The LWPD detective observed H.R. visit the “Pro Desk” at the

   designated Lowe’s store and then have the shingles loaded into her vehicle for

   transport. The LWPD detective observed H.R. and the shingles for the entire

   ride to the Winter Haven Address, where the previous transaction had taken

   place. After arriving, H.R. and the LWPD detective waited for “Lisa” to

   arrive to collect payment.




                                         10
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 11 of 31 PageID 11




          28.     Within an hour, a female—later positively identified at as

   Candance Skinner (a/k/a Candance Storer 2)—arrived at the Winter Haven

   Address to collect the money. Once H.R. provided the cash payment for the

   shingles, Skinner was arrested.

          29.     Subsequent to her arrest and after being advised of her rights,

   Skinner was voluntarily interviewed at the Auburndale Police Department in

   Auburndale, Florida. During the interview, Skinner admitted that she had

   collected cash from H.R. on two separate occasions, likely referring to the two

   previous deliveries of stolen shingles. Skinner said she did so at the direction

   of “Jay”—believed to mean Murray—whom she had met via Facebook. “Jay”

   had asked Skinner to assume the alias “Lisa” and then collect the cash from

   H.R. Skinner admitted that the transaction with H.R. was probably not

   “legit.”

          30.     After accepting the cash, Skinner said that “Jay” allowed her to

   deposit the fraud proceeds into her checking account and to use the funds as




   2
    It was confirmed during the investigation that Skinner uses the alias “Candance Storer.”
   For example, a search warrant was issued to search a cell phone in Skinner’s possession at
   the time of her arrest. Skinner’s cell phone contained, among other content, a Facebook
   account 100000117550545 with the associated profile name “Candi Queen (C Skinner-Storer
   A Realist)” (emphasis added.) The Facebook account appeared to belong to Skinner given a
   number of user attributes, including that it contained images of Skinner and her daughters.
   The URL for the Facebook account was the name “Candance Storer.” Additionally, bank
   records obtained from Wells Fargo for Skinner reference the name “Candance Storer.”



                                               11
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 12 of 31 PageID 12




   needed. Jay also directed Skinner to send money to random people via “Cash

   App.” 3

          31.     This information was corroborated by content on Skinner’s

   phone, which law-enforcement officers examined pursuant to a search

   warrant. Skinner stored Murray’s phone number “(786) XXX-1284” under the

   name “BAE,” which is a term of endearment. Review of Skinner’s seized

   device corroborated Murray’s association with the phone number “(786)

   XXX-1284.” For example, on or about November 22, 2019, Skinner texted

   “(786) XXX-1284” a screenshot for a contact named “Jared Ol Slick Ass”

   with the associated phone number “(786) XXX-7236.” The contact’s photo

   was of Murray. The phone number “(786) XXX-7236,” critically, was

   assigned to another cell phone belonging to Murray, which was recovered

   from the South Bay Correctional Facility during the investigation. Further, on

   or about October 31, 2019, Skinner texted “(786) XXX-1284” stating: “You see

   my wallpaper for my phone …” The attached photo showed Murray wearing a

   white shirt and blue pants, squatting in front of a white brick wall. Other

   images of Murray were found on Skinner’s device. Two of the images showed

   Murray wearing what appeared to be a partial/full prison uniform.



   3
    Cash App is a mobile payment service developed by Square, Inc., allowing users to
   electronically transfer money to one another.



                                               12
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 13 of 31 PageID 13




   Additionally, Skinner’s phone contained an image of FDOC’s Request For

   Visiting Privileges Form, which sought authorization to visit Murray, inmate

   number R33245, at South Bay Correctional Facility located at 600 US

   Highway 27 South in South Bay, Florida.

          32.     In the days leading up to the deliveries, Skinner and Murray

   exchanged a series of texts messages regarding the transactions. The messages

   appeared to show Murray directing Skinner to pick up cash for the sale of the

   stolen Lowe’s shingles.

          33.     For example, on or about November 16, 2019, Skinner’s phone

   contained a text from Murray’s phone, “(786) XXX-1284,” stating: “I had

   really needed uto pick it up cause I gotta send main man his 400 cut.. but u can get it

   timmariw.” Skinner later responded by text: “Bae it’s 2k on the cashapp I can do

   that now if you like. Stop stressing. N I have money in my account. … We’re a team

   don’t you ever forget it.”

          34.     In the same time frame, Skinner wrote to Murray (786-XXX-

   1284) asking for an address: “Don't forget to text me that SA address bc I'm going to

   try n leave work by 0630.” Approximately four minutes later, Murray (786-XXX-

   1284) texted the Winter Haven Address, which was the location of H.R.’s

   deliveries. Another message from Skinner read: “Ok bae I'm heading to winter

   haven.” Contemporaneous to these texts, GPS travel data on Skinner’s phone




                                              13
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 14 of 31 PageID 14




   included directions to the Winter Haven Address on the same day as one of

   the deliveries (i.e., on or about November 20, 2019).

          35.    The messages also appeared to show Murray directing Skinner to

   deposit the fraud proceeds into Wells Fargo Account 4015. On or about

   November 18, 2019, Murray (786-XXX-1284) texted Skinner as follows: “Baby

   1550 will be in your cash app sometime today ok?? Once u get that out 300 on my

   account. . . . Then I need uto get 3000 and deposit it into my contractor account. Evelyn

   battle at wells Fargo bank bae. . . . It’s J.M. and Evelyn battle name on the account.”

   J.M. owns a construction company in Lake Placid, Florida. He was also co-

   signor on the Wells Fargo Account 4015. The investigation has revealed that

   Murray hired J.M. to build a residence on the Defendant Property. Murray

   paid J.M. using fraud proceeds from the scheme, Murray also used the scheme

   to steal supplies to complete construction.

          36.    That same day, Murray (786-XXX-1284) texted Skinner an

   image depicting routing number 063107513 and account number 5607194015,

   which refers to Wells Fargo Account 4015.

          V.     SAMSUNG SM-J260T1: A CELL PHONE USED BY
                 MURRAY IN PRISON

          37.    Inspectors at the South Bay Correctional Facility reported that,

   on or about December 5, 2019, an inmate A.J. surrendered a Samsung cell

   phone (model SM-J260T1) to corrections staff, advising that it belonged to


                                              14
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 15 of 31 PageID 15




   Murray. According to A.J., he had been acting as Murray’s “hold down” since

   in or about September 2019. This meant that Murray paid A.J. approximately

   $200 a month to hold the Samsung phone and, further, allowed Murray to “do

   business” in A.J.’s prison cell. A.J. also acted as a lookout for Murray. 4

          38.     A.J. advised that Murray’s “business” involved calling various

   Lowe’s stores using the Samsung phone, then falsely identifying himself as a

   representative of a contractor. Murray would then ask the Lowe’s store to

   check the status of the contractor’s line of credit and to confirm the available

   credit. When the available amount was confirmed, Murray would place an

   order for materials. Then, Murray would direct associates to the Lowe’s store

   to pick up the materials, which they would split. According to A.J., Murray

   sold some of the materials on OfferUp. According to A.J., Murray claimed to

   have made $1,000,000 from the scheme and, further, that Murray stored some

   of the fraud proceeds in a safety deposit box maintained and accessed by his

   attorney, whose name was unknown to A.J. The investigation has confirmed

   the existence of a safety deposit box and a related account for “Jared Murray

   Revocable Living Trust Agreement” at Republic Bank and Trust Co.



   4
    A.J. also held some understanding that, as part of their arrangement, Murray would pay
   the lawyer’s fees related to a clemency application A.J. desired. According to A.J., Murray
   had only paid part of the anticipated fee and, accordingly, the application was never filed.
   A.J. felt that Murray had breached their agreement and, as such, reported the phone to
   corrections staff.


                                                15
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 16 of 31 PageID 16




   Consistent with A.J.’s reports, the assets are being maintained by a local

   attorney. Murray also acknowledged a safety deposit box in a “WhatsApp”

   conversation, which investigators found on Murray’s cell phone after it was

   seized from the South Bay Correctional Facility.

         39.    SA Sermons reviewed the Samsung phone (the “Seized Phone”)

   pursuant to a court-approved warrant. The Seized Phone had two associated

   MSISDNs, or telephone numbers: “(754) XXX-5507” and “(786) XXX-7236.”

         40.    As noted previously, “(786) XXX-7236” is associated with

   Murray. Skinner’s device contained an MMS message dated on or about

   November 22, 2019, which consisted of a screenshot for a contact named

   “Jared Ol Slick Ass” with the associated number “(786) XXX-7236” and a

   photo of Murray. This screenshot was delivered to Murray’s other known

   phone number, “(786) XXX-1284.”

         41.    According to the Lowe’s Asset Protection unit, the Seized

   Phone’s alternate number, “(754) XXX-5507,” was used to place a fraudulent

   order tied to the name “R.G.” and an address in Athens, Georgia (the Athens

   Address). References to “R.G.” and the Athens Address were contained in

   messages with M.H., who was one of Murray’s buyers on OfferUp as

   described previously. M.H.’s known phone number, “(470) XXX-3913” was

   programmed into the Seized Phone as “Mr. H.”




                                          16
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 17 of 31 PageID 17




         42.    Further review of the Seized Phone revealed additional attributes

   linking it to Murray. For example, on or about November 29, 2019, Skinner,

   using number “(813) XXX-8585,” which saved under the contact name

   “BABY” texted in part: “I looovvveee Jared Murray with all my heart, body, n soul.

   N we have an unbreakable bond 4 life.” Another message from “BABY”

   contained an image of Skinner and a younger female, stating “This is my right

   hand right her bae.” In response, Skinner was sent an image of Murray.

         43.    In addition, the Seized Phone contained numerous emails from

   the associated account “murrayjared97@gmail.com.” The communications

   frequently addressed the recipient as “Jared.” Additionally, many emails

   referenced the Defendant Property. A number of communications to/from

   “murrayjared97@gmail.com” involved contractors for drafting, HVAC,

   plumbing, and related services.

         44.    Other emails on the Seized Phone further link the device and the

   scheme to Murray. For example, an email titled “Benjamin Williams” dated

   on or about November 25, 2019, which read in part, “I have a contract for you

   to sign and return to our office with your payment.” Subsequent emails

   appeared to contain a document that required electronic signature and was

   titled “Agreement for Representation-Someone Else Hiring.” Notably, just

   days before this email, on or about November 22, 2019, an individual named




                                           17
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 18 of 31 PageID 18




   “Benjamin Williams” was arrested after picking up a fraudulent order at a

   Lowe’s store in Charlotte County, Florida. Per Lowes Asset Protection, the

   telephone number associated with the fraudulent order was (786) XXX-1284,

   which is one of Murray’s known numbers. Multiple contacts in the Seized

   Phone also established additional links to Murray and the scheme. In addition

   to “Mr. H” (a buyer from OfferUp), the Seized Phone had contacts for “Kita”

   (678-XXX-8571) and “Jeanna” (404-XXX-4879). These women have close ties

   to Murray.

          45.    First, “Kita” refers to Vonkita Green. Bank records from Bank of

   America and Navy Federal Credit Union associate the phone number “(678)

   XXX-8571” with Green. Green also visited Murray at the South Bay

   Correctional Facility as documented on his visitation log. Additionally, as

   detailed later, Green deposited cash into Wells Fargo Account 4015.

          46.    As for “Jeanna,” “(404) XXX-4879” is associated with an

   address in Lithonia, Georgia and with “Jeanna Johnson,” who commonly

   goes by Jeanna Charles. 5 On or about July 26, 2019, Charles deposited $6,400

   into the Wells Fargo Account 4015. “Jeanna Johnson (Charles)” was also

   listed on Murray’s prison visitation log.



   5
    A marriage certificate in the Florida Driver and Vehicle Information Database (“DAVID”)
   shows that “Jeanna Johnson” had the legal name “JEANNA CHARLES” prior to her
   marriage in 2016.


                                              18
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 19 of 31 PageID 19




          47.    As detailed below, Murray coordinated the sale of stolen Lowe’s

   product to M.H. (i.e., “Mr. H.”) and the collection of payment with Green and

   Charles using the Seized Phone, which contained the below-referenced

   messages.

          VI.    SALES OF STOLEN PRODUCT TO M.H.

          48.    On or about November 25, 2019, M.H. texted Murray about

   shingles, stating: “I need 80 square of regular 3tab royal sovereign charcoal and the 80

   square timberlan charcoal HD.” Murray agreed to the sale and that the

   merchandise would be delivered to M.H.

          49.    On or about December 1, 2019, Murray texted M.H., stating:

   “Also I just wanted to let you know that in the event that you needed some stuff like

   right away the same day all you got to do is go to the Lowe's Home Improvement in

   Athens Georgia go there but go there like after 3 or anytime after 3:00 and we can get

   whatever we want the same day my cousin's work there.”

          50.    The next day, Murray texted “Kita”—meaning Green—a

   message that read: “Tonight I need u to go pick up 2500 from chico man.” “Chico

   man” appeared to refer to M.H. Shortly thereafter, “Kita” responded: “Jared,

   remember I don’t stay over there no more.”

          51.    Murray, in turn, texted “Kita”: “Imma see can he meet you??” “If

   he can where to tell him to meet you??” “Kita” responded: “Forest Park.”




                                              19
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 20 of 31 PageID 20




          52.    Murray then texted M.H.: “Can u meet my girl tonight at forest park

   to drop her money fir today's order.” M.H. responded in effect that Forest Park

   was an hour away. Upon sharing the concern with “Kita,” she replied: “Thats

   the closest i can come unless he come to my job tomorrow.” Shortly thereafter,

   Murray texted “Kita” that stated: “Imma have someone else pick it up and cash app

   u.”

          53.    Murray then texted M.H.: “Address asap . . . She need to put it in her

   address.” M.H. responded and provided an address in Austell, Georgia.

   Within minutes, Murray texted the Austell, Georgia address, M.H.’s

   telephone number, and his name to “Jeanna”—meaning Jeanna Charles

   a/k/a Jeanna Johnson.

          54.    Later that day, Murray sent M.H. what appeared to be a Lowe’s

   delivery status notification for R.G. at the Athens Address. As stated

   previously, a number associated with the Seized Phone (i.e., 754-XXX-5507)

   was used to make a fraudulent Lowe’s order tied to the Athens Address.

          VII. TRACING OF FRAUD PROCEEDS INTO
               CONSTRUCTION OF DEFENDANT PROPERTY

          55.    From at least July 2019 through the present, Murray has used

   both construction materials and proceeds obtained from this fraudulent

   scheme to construct a single family residence on the the Defendant Property.




                                            20
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 21 of 31 PageID 21




         56.    As discussed above, at Murray’s direction, the fraud proceeds

   were often deposited into Wells Fargo Account 4015. Bank records confirm

   that funds were then withdrawn from this account, and used to pay for labor

   and materials in the construction of the residence on the Defendant Property.

   Murray also used stolen merchandise from the scheme in the construction of

   the residence.

         57.    As set forth below, at least $73,990.39 of funds and product used

   in the construction of the residence on the Defendant Property can be traced

   to fraudulent proceeds and material from Murray’s Lowe’s scheme. During

   this entire time, Murray has been incarcerated and has not had any legitimate

   income.

         A.     Purchase of Lot and Beginning of Construction

         58.    Public records for Highlands County, Florida, reflect that

   Murray, purchased the Defendant Property – as a vacant lot – on or about

   July 2, 2019, for approximately $4,500.00. Payment for the property was

   made from a bank account belonging to Tantashea T. Bell, who had an

   address in South Saint Petersburg, FL. Bell is an associate of Murray's and

   was listed on his Geo South Bay Prison visitation log. In addition, Bell’s

   address in South Saint Petersburg, Florida, is listed as Murray's current

   mailing address on a Highlands County tax bill for the Defendant Property.




                                          21
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 22 of 31 PageID 22




   Despite purportedly making the payment for the purchase of the lot, however,

   Bell is not listed as an owner on the deed or in any other public records for the

   Defendant Property.

         59.    A Notice of Commencement for the Defendant Property was

   filed and recorded in the public records in and for Highlands County, Florida,

   on or about July 22, 2019, reflecting Murray’s intention to construct a

   residence on the property. Murray is listed in the notice as the “Owner

   Builder,” and Battle signed the notice as the “Owner or Lessee, or Owner’s or

   Lessee’s Authorized Officer/Partner/Manager.”

         60.    Highlands County’s building records reflect that building permits

   were first issued for the new construction on the Defendant Property on or

   about July 29, 2019.

         61.    A confidential informant (“CI”) has corroborated that Murray

   owns the Defendant Property, where he has been constructing a home, and

   that Battle is managing the property. The CI further corroborated that the

   phone number “(786) XXX-1284” -- which was used in connection with the

   OfferUp transactions -- belonged to Murray.

         B.     Wells Fargo Bank account ending in 4015

         62.    As discussed above, as part of the scheme, Murray regularly

   directed others to deposit proceeds from the fraudulent scheme into Wells




                                          22
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 23 of 31 PageID 23




   Fargo Account 4015. The funds in the account were then used to pay

   construction related expenses for the Defendant Property.

          63.    Wells Fargo records reveal that Wells Fargo Account 4015 was

   opened on or about July 9, 2019, with Battle and J.M. listed as the account

   holders. As noted above, J.M. is a Lake Placid contractor hired by Murray to

   build the single family residence on the Defendant Property 6, and Battle is

   Murray’s “aunt” who is listed on Highland County records as Murray’s

   “Authorized Officer/Partner/Manager” for the construction of residence on

   the Defendant Property.

          64.    Wells Fargo Account 4015 records were reviewed for the time

   period from the account opening on July 9, 2019, through early June 2020.

   During this time, deposits to the account totaled approximately $103,112.70,

   and withdrawals totaled approximately $103,112.70. While the account is still

   open, there has been no activity in the account since February 7, 2020, and the

   account has had a zero balance since that time.

          65.    Approximately $70,208.70 of the deposits (about 68%) came

   from individuals who, as detailed above, have been assisting Murray with the



   6
    Highlands County’s building records confirm J.M.’s contractor status and
   relationship with Murray. The records note that any questions regarding the
   construction should be directed to “[J.M.]. . . he is helping the Owner Builder.” See
   http://permits.hcbcc.org/eGovPlus90/permit/plan_notes.aspx?permit_no=1907051
   8&rev_stop=BUILDING&rev_no=1 (last accessed on June 17, 2020).


                                            23
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 24 of 31 PageID 24




   fraudulent scheme. J.M., the contractor hired by Murray to build the residence

   on the Defendant Property, made minimal deposits totaling approximately

   $2,500. The remaining deposits (approximately $30,364.00) were all cash

   deposits.

         66.    The largest number of deposits came from Vonkita Green, who

   helped Murray collect payments from the fraudulent scheme. During the time

   period reviewed, Green deposited 10 checks into Wells Fargo Account 4015,

   totaling $43,573.70.

         67.    There were also significant deposits to the account from other

   individuals connected to the scheme, including M.H. ($8,590), Jeanna Charles

   ($6,400), and Skinner ($3,000). Additionally, a $3,990.00 cashier’s check from

   an individual named M.R.F. was deposited into the account on or about

   December 30, 2019. The investigation revealed that M.R.F. was arranging

   pickups of fraudulently acquired merchandise from a Lowe’s location in

   Alpharetta, Georgia. Specifically, in December 2019, Lowe’s notified law

   enforcement that a fraudulent order had been placed and was to be picked up

   at the Alpharetta, Georgia store. Law enforcement intercepted the individual

   who came to pick up the fraudulent order. The individual advised that he had

   been instructed by M.R.F. to pick up a load of shingles. The individual further

   advised that he had picked up materials for M.R.F. about four or five times.




                                         24
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 25 of 31 PageID 25




          68.    A closer review of these deposits confirms their connection to

   Murray’s fraudulent scheme. A $3,000 check (number 141) from a Wells

   Fargo Bank account belonging to “Candance M. Storer” was deposited into

   Wells Fargo Account 4015 on or about November 18, 2019. “Candance

   Storer,” as explained above, is Skinner’s confirmed alias. The amount of the

   check and the date of deposit reconcile with contemporaneous text messages

   between Skinner and Murray (786-482-1284). As set forth in greater detail in

   paragraph 35, above, Murray texted Skinner in November 2019: “I need uto get

   3000 and deposit it into my contractor account. Evelyn battle at wells Fargo bank bae.”

   These directions from Murray also confirm that he views Wells Fargo

   Account 4015 as his account.

          69.    As detailed in paragraphs 25 and 48-54, above, M.H. purchased

   some of the stolen construction materials from Murray. The two checks

   bearing M.H.’s name as remitter were deposited into Wells Fargo Account

   4015, totaling approximately $8,590. One of the checks from M.H. was

   labeled “Material Roofing.”

          70.    Since Wells Fargo Account 4015 was opened, neither Murray

   nor Battle appear to have had any legitimate source of income. Murray has

   been incarcerated since approximately October 13, 2010. According to the

   Florida Department of Economic Opportunity (FDEO), Murray’s last




                                             25
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 26 of 31 PageID 26




   reported wages were $111.80 in the first quarter of 2008 and Battle’s last

   reported wages were approximately $6,380.15 in the third quarter of 2009.

          71.     Based on the activity in the account as well as Murray’s

   conversations with others, it appears that, despite being held in Battle’s name,

   Murray actually directs and controls activity in Wells Fargo Account 4015.

   Additionally, in WhatsApp conversations located on the Seized Phone,

   Murray acknowledges the risk in having Battle’s name on the account and

   property records due to her limited income. For example, on or about

   November 26, 2019, Murray communicated with someone named “Jit” on

   WhatsApp. Murray stated: “I'm calling around out of state trying to get my

   customers to move.” “Jit” then responded “So dam if you don’t do that bro be

   careful with how you get the money to auntie”—believed to be Battle—“you know

   the account and the house got her name on it she in a fixed income if they tap into her

   shit bro she can’t explain the shot and they gonna freez account just be careful keep the

   paper trail away from auntie caloro can get fucked up and look they been sending

   money to auntie house bihh you got to use these how’s for the bs bro don’t tell the hoes

   shot and break them off to use they cash apps and WesternUnion bro frfr the lady 73.”

   Approximately two minutes later Murray responded by saying “I been stop

   using aunti … Address. … And aunti got a safe deposit box . . . No paper trail son …




                                               26
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 27 of 31 PageID 27




   Ghats just between me and u.” This may explain why Wells Fargo Account 4015

   has had no activity since early February 2020.

         72.    All of the approximately $103,112.70 deposited into Wells Fargo

   Account 4015 has been withdrawn from the account, with approximately

   $77,475.17 being used to pay home improvement/construction expenses that

   appear to be related to the construction of the Defendant Property, including

   the following:

               Vendor               # of Transactions           Amount

    Jahna Concrete Inc.                       6                $12,868.54
    Joey Messana                              7                $12,300.00
    JM III Developers Inc.                    6                $17,150.00
    Tillman Construction                      1                 $8,000.00
    Smith Woodworks                           1                 $6,700.00
    CL Wilson Construction Inc.               1                 $5,700.00
    Scosta Corporation                        1                 $5,161.63
    New Southern Concrete                     2                 $3,540.00
    Coleman Plumbing                          1                 $2,885.00
    Joes Lawn Care/Trees                      1                 $2,000.00
    Sunset Drafting Inc.                      1                 $1,170.00


         73.    There were also additional, smaller withdrawals during this

   period that appear to be related to maintenance of the Defendant Property,

   including $1,621.24 paid towards local county fees/taxes, a $600.00 check




                                         27
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 28 of 31 PageID 28




   with the notation that the check was being written for “101 Marshall Ave,”

   and $2,324.83 in other miscellaneous expenses (e.g., pest control). 7

         74.    In total, at least $82,021.94 of the funds withdrawn from Wells

   Fargo Account 4015, which was at least 68% funded with proceeds from the

   fraudulent scheme, were used towards the maintenance and construction of

   the residence on the Defendant Property.

         C.     Use of Stolen Materials in Construction of Residence

         75.    As noted above, Murray also used stolen Lowe’s material in the

   construction of the residence on the Defendant Property.

         76.    A deputy from the Highlands County Sheriff’s Office advised

   LWPD investigators that, on or about October 19, 2019, he had responded to

   the Defendant Property for a suspicious incident. Upon arrival, the deputy

   discovered a residential construction site with a large U-Haul delivering

   roofing shingles at approximately 10:40 p.m. The occupants of the U-Haul

   truck were later determined to be A.N. and S.T. Utilizing law-enforcement

   databases, SA Sermons determined that A.N. and S.T. were associated with

   “(727) XXX-8779,” which is the same number from an OfferUp advertisement

   for shingles from the “Mike Myers” Account linked to Murray.


   7
    Remaining withdrawals during this time period were comprised of cash
   withdrawals (approximately $7,817), transfers to Murray’s Inmate Commissary
   account (approximately $1,627.50), and other, minimal, retail transactions.



                                          28
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 29 of 31 PageID 29




         77.    SA Sermons received surveillance footage from Lowes that

   captured some of the fraudulent pickups tied to this investigation. During

   review, SA Sermons located surveillance video associated with two fraudulent

   Lowes orders that occurred on or about October 19, 2019 in Winter Haven,

   Florida and Kissimmee/Poinciana, Florida.

         78.    The October 19, 2019 surveillance videos revealed a male and

   female receiving/loading the stolen Lowes merchandise into a Uhaul truck.

   Based on the overhead camera angle, the female captured in the Lowes

   surveillance video appeared to be similar in appearance to S.T., the individual

   who made a delivery to the Defendant Property on or about October 19, 2019.

         79.    SA Sermons has reviewed the receipts associated with the

   October 19, 2019 fictitious pickups, and determined that the items stolen

   appeared to be associated with the construction of a home (i.e. bathroom

   vanity, contractor clean up bags, faucet, outdoor lighting, floor and wall tile,

   as well as tools used for roofing and painting). The total approximate value of

   the items fraudulently acquired on October 19, 2019, and used in the

   construction of the Defendant Property was approximately $3,781.69.

         VIII. CONCLUSION

         80.    As required by Supplemental Rule G(2)(f), the facts set forth

   herein support a reasonable belief that the government will be able to meet its




                                           29
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 30 of 31 PageID 30




  burden of proof at trial. Specifically, they support a reasonable belief that the

  government will be able to show by a preponderance of the evidence that the

  Defendant Property is derived from proceeds of wire fraud and a conspiracy to

  commit wire fraud, and also constitutes property involved in money

  laundering.

                                        CONCLUSION

        WHEREFORE, pursuant to Supplemental Rule G, Plaintiff United

  States of America requests that this Court initiate a process of forfeiture

  against the Defendant Property, and duly notice all interested parties to appear

  and show cause why the forfeiture should not be decreed. The United States

  further requests the Court order the Defendant Property forfeited to the United

  States for disposition according to law and grant the United States such other

  and further relief as this case may require.

        Dated:   .Jfl/1,,l   JbI A. 0). tJ         Respectfully submitted,

                                                  MARIA CHAPA LOPEZ,
                                                  United States Attorney



                                             By   ~-~-N~~-~-s-~~~~~~
                                                  Assistant United States Attorney
                                                  Florida Bar No. 593 77
                                                  400 N. Tampa Street, Suite 3200
                                                  Tampa, Florida 33602
                                                  Telephone: (813) 274-6000
                                                  E-mail: suzanne.nebesky@usdoj .gov


                                                  30
Case 8:20-cv-01500-MSS-AAS Document 1 Filed 07/01/20 Page 31 of 31 PageID 31




                                   VERIFICATION

            Pursuant to 28 U.S.C. § 1746, I, John Sermons, declare under penalty

     of perjury that:

            I am a Special Agent with the Federal Bureau ofInvestigation. I have

     read the foregoing Verified Complaint for Forfeiture in Rem and have personal

     knowledge that the matters alleged as fact in the Complaint are true.

            I have acquired my knowledge in this matter through my personal

     experience, observation, investigation, and training, and from witnesses,

     records, and other law enforcement officers.



            Executed this 'sD day of June, 2020.



                                                       ~
                                                    John Sermons, Special Agent
                                                    Federal Bureau ofInvestigation




                                           31
